GANTT, J.
This prosecution is bottomed upon an act of the General Assembly of this State approved May 4, 1899, entitled, “An Act creating the office of inspector of beer and malt liquors of the State and providing for the inspection of beer and malt liquors manufactured and sold in this State.” The act in full will be found in the Session Acts or Laws of Missouri 1899, p. 228. For having sold beer which had not been inspected and stamped as required by this act, defendant was indicted by the grand jury of Henry county at the May term, 1900, of the circuit court of said county, convicted, and fined one dollar. From that conviction he appeals.
The validity of the act is challenged on numerous grounds, all of which have been urged with great earnestness and ability, and controverted with like zeal and vigor by counsel for the State. The meagerness of the fine gives little or no intimation of the importance of some of the questions mooted and discussed by counsel. In -the disposition of the various contentions, we can possibly do no better than to consider the propositions for reversal seriatim, as presented by the defendant.
I. The first objection (a very familiar one these days) levelled at the act is that it covers two distinct subjects, “inspection” and “revenue,” in violation of section 28 of article 4 of the Constitution of Missouri, which ordains that “no bill *17......shall contain more than one subject, which shall be clearly expressed in its title.” Eor a correct appreciation of this point, it may be stated that under the title, “An Act creating the office of inspector of beer and malt liquors of the State and providing for the inspection of beer and malt liquors manufactured and sold in this State,” the statute creates the office of beer inspector, the manner of his appointment, his qualifications, his right to appoint deputies, and provides the salaries of each. It then provides that every person or corporation who shall erect or keep a brewery for the manufacture of beer or other malt products in this State for the purpose of sale shall cause such beer or malt product to be inspected by said State Beer Inspector. It provides what cereals shall be used in brewing beer and other malt liquors, and prohibits all others. It provides for the stamping of all beer inspected. Sections 8, 9, and 10 of the act are as follows:
“Sec. 8. The inspector shall be entitled to receive for inspecting and gauging one cent for each gallon contained in each package, and two cents for labelling each package. All fees received by the inspector shall be paid into the State Treasury. The word package as used in this act shall be construed to mean any vessel of any kind other than pint and quart bottles in which any beer or malt liquor may be placed for sale, containing eight gallons or less; when said beer or malt liquors are placed in pint or quart bottles, a package, as used in this act, shall be construed to mean not to exceed forty-eight pint bottles or twenty-four quart bottles of beer or malt liquors, which, when manufactured and so bottled, must, before sale, be placed in suitable cases containing said number and size of bottles, for inspection and stamping by said State inspector; and when said beer or malt liquors shall be placed in vessels containing more than eight gallons, the word package shall be construed to mean each eight *18gallons or fractional part thereof so contained in said vessel.
“See. 9. The expense of said office, including the salaries of the inspector and his deputies, shall be paid monthly out of the amount appropriated by law from the general revenue fund on warrants drawn by the State Auditor on vouchers approved by the inspector, and all fees received by the inspector under the provisions of this act shall on or before the last day of each month, be paid into the State Treasury by said inspector, and shall be placed to the credit of the general revenue fund.
“Sec. 10. Any person who shall sell any beer or malt liquors within this State which has not been inspected according to the provisions of this act, or contained in packages which shall not have upon them the certificate of the State inspector, or any person [who] shall fail to destroy said certificate or label, after the contents of said package are disposed of, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine not exceeding five hundred dollars, or by imprisonment in the county jail for a period of not less than six months, and in addition thereto shall have his license or other authority, giving him the right to manufacture or sell said liquors in the State revoked, and shall not again receive any such license or other authority for a period of two years thereafter.”
Addressing ourselves, first, to this point alone, we do not think the act is void because it embraces two subjects; for whether we denominate the exaction required of the brewer a “tax” or a “license fee,” or an “inspection fee,” if not otherwise offensive to the State or Federal constitution, it is clearly and obviously germane to the one clearly expressed subject-matter of the act, to-wit, the inspection of beer. The very mention of an inspection law suggests the exercise of police power by the State, and the requirement that the persons or things inspected shall pay for it, and that means have been pro*19vided for enforcing the act. This objection has been so often made and so thoroughly discussed that we shall content ourselves on this occasion by restating the principle, long established and maintained by this court in its construction of this provision of our Constitution. Said Sherwood, C. J., in State v. Mead, 71 Mo., loc. cit. 268: “The principle to be readily deduced from these cases and the authorities cited is, that if any matter contained in a statute be objected to as not referred to in the title, or that the bill contains more than one subject, the objection urged'will not be held well taken, if the clause or section to which objection is raised be germane to the subject treated of in the title.” La that case, the title of the act was simply “concerning popular elections,” and provision was made in the body of the act for the filling of vacancies by appointment by the Governor, and it was said “there was an obvious connection and congruity” between the two ideas. So, in this case, we hold that it was not essential to the validity of the act that it should recite in its title the moneys which the body of the act exacts of the brewer. Whether the subject of the inspection fees is germane can not be determined by the amount of such fees, but must depend upon its otherwise natural and congruous connection with the title of the bill. [Lynch v. Murphy, 119 Mo. 163; State v. Miller, 100 Mo. 439; Ewing v. Hoblitzelle, 85 Mo. 64; City of St. Louis v. Weitzel, 130 Mo. 614.]
By an easy transition, we are now brought to the vital proposition in this case. It is proDounded in the query of one of the learned counsel for the defendant: Hs the act simply an inspection measure ? Is it a revenue measure? Is it both an inspection and a revenue measure?” Our conclusion depends largely upon the proper answer to this question. If we can clear away all confusion on this point, the other propositions which are dependent upon it will be of comparatively easy *20solution. The insistence of the learned counsel for defendant is that it is an act to levy a general revenue or property tax, and not a police regulation. In arriving at this conclusion, great stress is laid upon the fact that a large revenue — an amount approximating a half million dollars — is covered into the State Treasury, together with the fact that the statute requires all the fees arising under it to be paid directly into the Treasury, and that the salaries of the inspector and his deputies shall be paid out of a distinct appropriation for that purpose. Having satisfied themselves that it is simply a revenue tax, and the law a method of raising revenue only, counsel proceed to occupy two jnore advanced positions, to-wit, that if the Legislature intended by these inspection fees to raise revenue, the law can not stand, and that the Legislature has not an arbitrary power to prohibit the sale of beer. Both of these propositions we answer in the negative, upon long-established principles.
As to the first, this court has answered in no uncertain language. In State v. Hudson, 78 Mo. 305, the court said: “It does not follow because the license fee is large, or because it may become a part of the public revenue, that it is therefore a tax. Many fines, penalties, and forfeitures become a part of the public revenue of the State that are not derived from taxation.” “The disposition of the fund derived from the license fees does not necessarily determine the character of such fees.” We may add that when the subject is within the police power, as we think we shall be able to show this is, then the 'extent to which it shall be exercised, and the regulations to effect the desired end, are matters within the legislative discretion. The fact, then, that a large revenue results from this price which the Legislature requires of the brewers for the privilege of carrying on their business in this State, does not establish that it is a simple revenue tax under the guise of inspection merely.
Neither do we assent for a moment to the statement that *21“ the power of the State to prohibit the sale of beer is not an arbitrary one, but may be exercised only because of the conviction of the people that such sale is hurtful.” The limitation upon legislative power in our Constitution does not depend upon the conviction of the people as to the propriety or impropriety of the exercise of that power, save as expressed in the Constitution itself. The policy of the law is one thing; the constitutional power of the General Assembly to enact it is an entirely different thing. Can it be that because the conviction of the people is that the sale of beer is not hurtful a constitutional barrier has arisen to prevent the lawmaking branch of the government from imposing conditions and restrictions under which the business alone may be conducted ? The Legislature, in the act before us, has declared that beer can only be sold or manufactured in this State upon condition that it shall be made from certain cereals only, and shall be inspected, and the inspection fees paid to the State therefor. The defendant asserts that its action in so doing is unconstitutional. We answer that under the Constitution of the State there is nothing to prohibit the Legislature from suppressing the business absolutely. We stand upon firm ground in asserting this prerogative for the legislative department. To deny it is to depart from well-settled principles. Since the decision in Austin v. State, 10 Mo. 591, it has been the established law of this State that the right to sell spirituous or intoxicating liquors is not a natural right, but is a calling which no one has the right to pursue without having first received the privilege or a license so to do from the lawful authorities of the State. In that and the subsequent cases of State v. Lemp, 16 Mo. 389, and State v. Searcy, 20 Mo. 489, it was ruled that the State has a right, in the exercise of its police power, to prohibit the sale of intoxicating liquors altogether, or permit their sale, under such regulations as it deems proper. This power was reasserted in State *22v. Hudson, 78 Mo. 302; and it was further held that the high license fees imposed by Act March 24, 1883, were not “taxes,” within the meaning of sections 1, 3 and 10 of article 10 of our Constitution, but a price paid for the privilege of doing a thing the doing of which the Legislature has a right to prohibit altogether. As late as Higgins v. Talty (June, 1900), 157 Mo. 280, this court, through its present chief justice, said: “No person has the right to sell intoxicating liquors in this State as a dramshop keeper without having a license from the proper authority authorizing him to do so.” It was further ruled in the same case that a license to sell liquor under our laws -is not a contract between the State and the licensee, nor property, in the meaning of our laws or Constitution. [State v. Davis, 108 Mo. 670.] Cases to the same effect abound in other jurisdictions. [Board v. Barrie, 34 N. Y. 667; Calder v. Kurby, 5 Gray, 597; State v. Holmes, 38 N. H. 225; Fell v. State, 42 Md. 71; Boston Beer Co. v. Massachusetts, 97 U. S. 25.] In this last-cited case the Supreme Court of the United States fully sustains the view taken by this court on this question. [See, also, Bartemeyer v. Iowa, 18 Wall. 129; Stone v. Mississippi, 101 U. S. 814; Moore v. State, 48 Miss. 147; Powell v. State, 69 Ala. 10; La Croix v. Commissioners, 50 Conn. 321; People v. Board of Com’rs of Police and Excise of Brooklyn, 59 N. Y. 92.] As said by this court in State v. Hudson, supra: “Such laws [i. e., license laws] are regarded as police regulations, established by the Legislature for the prevention of intemperance, pauperism, and crime, and for the abatement of nuisances,” and are not regarded as an exercise of the taxing power. “Pursuits that are pernicious or detrimental to public morals may be prohibited altogether or licensed for a compensation to the public.” [Cooley, Const. Lim. (3 Ed.), p. 727; State v. Thompson, 160 Mo. 333.]
The argument, then, of the learned counsel, that this act *23transcends tbe legitimate office of an inspection law, in that such a law can not legitimately be employed to yield a revenue beyond the cost of inspection, is not tenable. As was said by Chief Justice Dixon in State v. Ludington, 33 Wis. 107: “And herein, as this court conceives, consists the chief defect and fallacy of the position assumed and argued with so much ingenuity and research by the learned counsel for the respondent. They forget, as it appears to us, that the subject with which we are dealing is not one of those pertaining to the primary and fundamental rights of the citizen, and as to which no unlimited control has been vested in the Legislature. They seem to overlook this principal ground of distinction, and argue as if the action of the Legislature was an infringement of the natural and inalienable rights of the citizen, declared and guaranteed by the Constitution, instead of the exercise of a discretionary power, against which no limit has been set by that instrument. And this, we think, is the very turning point of the controversy, namely, that the Legislature may grant or withhold authority to sell at its pleasure, and, granting such authority, it is held by the licensee at the mere pleasure' or grace of the body granting it. It is held by him, not as a matter of primary and absolute right, but as a favor, which, like all favors, must be received upon such terms and conditions, and subject to such burdens and inconveniences, as the donor thinks proper to impose, and the donee elects to accept.” [St. Louis & M. R. R. Co. v. City of Kirkwood (Mo. Sup.), 60 S. W. loc. cit. 113.] “Unlike other trades and employments which it is the right of the citizen to pursue, undisturbed by arbitrary legislative interference and control, the person, who engages in this must, within the limitations above indicated, do so subject to such disadvantages as may be presented by the lawmaking power which authorizes it.” “It is fallacious then to argue from the incompetency of the Legislature in other cases that *24there exists no legislative power to make harsh and unjust discrimination or to enact inequitable and oppressive conditions upon a subject like this.” As the Legislature has the power to prohibit absolutely the sale of intoxicating liquors in this State, it follows that it may, without exceeding its constitutional powers, impose any conditions or restraints upon the traffic which fall short of absolute prohibition, on the familiar principle that the greater always includes the less. The doctrine that inspection fees legitimately can not exceed the proper cost of inspection has no application to the facts of this case. That rule applies to those callings which the State may properly regulate, but has no power absolutely to suppress; but even in the latter case it is not restricted to the mere cost of inspection. [City of St. Charles v. Elsner, 155 Mo. 671.]
Having thus indicated the fundamental principles which must control in our construction of the Act of May 4, 1899, we are prepared to answer the question propounded as to the nature of the exaction prescribed by the statute. In our opinion, it is a police regulation, imposing conditions upon the business of manufacturing and selling beer and malt liquors in this State, which business the State may absolutely suppress, or permit upon such terms as the Legislature may prescribe. We construe the act in‘view of all its parts, and in connection with other license laws of this State, and hold that the fee exacted is the price which the State demands for the privilege of doing the business of brewing and selling beer and malt liquors in this State, and it is immaterial by what name it is called, and, being such, it is not a tax upon property, within the meaning of our Constitution, and hence the objections that it is not levied according to value, and is not uniform, and exceeds the constitutional rate, must fall with the proposition to which they are corollaries. This was clearly decided in State v. Hudson, 78 Mo. 302—a case,_ by the way, in which *25the license fee was much more onerous and disproportionate to value, under the high license law of 1883, than that of which defendant complains in this case. Under that act it has been the common practice to exact from $1,000 to $1,500 for the privilege of running a saloon in the small cities of the State, and no question exits longer as to the constitutionality of that law.
It is proper that we should respond to the argument of counsel, to which some of our brethren accede, that certain decisions of this court require us to hold this is a property tax. State v. Tracy, 94 Mo. 217, is one of these cases. That case decides only that in the city of St. Louis the register of the city has the corresponding duty which the general statute devolves upon the county clerk, and hence it is his duty to receive merchants’ statements, and to extend thereon the school tax levied by the school board of said city, that the said tax is a tax on personal property, and merchants’ licenses are taxable in said city just as they are throughout the State. That case does not conflict in the least with any view we have expressed in this opinion. And to the same effect is Kansas City v. Johnson, 78 Mo. 661, the two cases being identical in principle and reasoning. In City of Brookfield v. Tooey, 141 Mo. 619, the city, under the guise of an occupation tax, by express-terms levied “one per cent per annum upon the cash value of the goods, wares and merchandise on hand or to be kept on hand for the year as shown by the merchants’ statements.” We held that by its terms it was not an occupation tax or license tax, but was a plain advalorem tax upon the merchants of said city in an amount double the advalorem tax paid by all other owners of personal property in said city, and, being in excess of the constitutional limit, was void. We adhere to that case, but it is in no sense parallel to the case at bar. That was an attempt to levy an unconstitutional tax *26upon the property of a merchant exercising a lawful right— a business which could be subjected to a reasonable occupation tax, but could not be suppressed by illegal exactions. We are here dealing with a business which has no right to exist save by the permission and license of the State, and here the tax is not levied advalorem. As to the various cases cited by counsel, holding that one State could not, under the pretense of inspection laws, make discriminations against the products and industries of other States in favor of its own products and industries, among which are Brimmer v. Rebman, 138 U. S. 18, and Minnesota v. Barber, 136 U. S. 313, the judgments in these cases are referable to an entirely distinct principle of law. They rest altogether upon the fact that the acts declared void in those cases were repugnant to that provision of the Constitution of the United States giving Congress power to regulate commerce between the States, and that other provision which declares that citizens of each State shall be entitled to all the privileges and immunities of citizens in the several States. It was held in the Barber case, and the principle is the same in the others, that, although the statute was not avowedly or in terms directed against the bringing into Minnesota of the products of other States, its necessary effect was to burden or restrict commerce with other States, as involved in the transportation into that State, for purposes of sale there, of all fresh beef, veal, mutton, lamb, or pork, however free from disease may have been the animals from which it was taken. The inspection laws in those cases were condemned on the grounds above mentioned, and a discussion of that line of cases is obviously foreign to the matter we have in hand. If Federal cases are deemed necessary to this discussion, they abound. In the License cases, 5 How. 504, the question was whether certain statutes of Massachusetts, Rhode Island, and New Hampshire, relating to the sale of spirituous liquors, were *27repugnant to the Constitution of the United States. In determining that question, it became necessary to inquire whether there was any conflict between the exercise by Congress of its power to regulate commerce with foreign States, or among the several Statés, and the exercise by a State of what are called “police powers.” Chief Justice Taney said: “If any State deems the retail and internal traffic in ardent spirits injurious to its citizens, and calculated to produce idleness, vice, or debauchery, I see nothing in the Constitution of the United States to prevent it from regulating and restraining the traffic, or from prohibiting it altogether, if it thinks proper.” Mr. Justice Grier, affirming the same principle, said: “It is not necessary, for the sake of justifying the State legislation now under consideration, to array the appalling statistics of misery, pauperism, and crime which have their origin in the use Or abuse of ardent spirits. The police power, which is exclusively in the States, is alone competent to the correction of those great evils, and all measures of restraint or prohibition necessary to effect the purpose are within the scope of that authority.” [See, also, Boston Beer Co. v. Massachusetts, 97 U. S. 25; Foster v. Kansas, 112 U. S. 201; Gibbons v. Ogden, 9 Wheat. 1; Mugler v. Kansas, 128 U. S. 623.]
In the last-mentioned case it was said: “There is no justification for holding that the State, under the guise merely of police regulations, is here aiming to deprive the citizen of his constitutional right; for we can not shut out of view the fact, within the knowledge of all, that the public health, the public morals, and the public safety may be endangered by the general use of intoxicating drinks, nor the fact, established by statistics accessible to every one, that the idleness, disorder, pauperism, and crime existing in the country are, to some degree at least, traceable to this evil.”
The Patapsco Guano Co. v. Board of Agriculture of *28North Carolina, 171 U. S. 345, is cited. In that case the act imposed a charge of twenty-five cents per ton on commercial fertilizers, and, on appeal to the Supreme Court of the United States, it was held a proper inspection law; but what is more apposite to this discussion is the language of the court. It says, quoting Mr. Justice Bradley in Neilson v. Garza, 2 Woods, 287, involving the validity of a law of Texas: “Then we are brought back to the question whether the law is really an inspection law. If it is, we can not interfere with it on account of supposed excessiveness of fees.”
Voight v. Wright, 141 U. S. 62, is also cited, but a reference to the case will show it was decided on the ground that the statute of Virginia was repugnant to the commerce clause of the Constitution of the United States, and hence does not meet the question we are considering.
It will only be necessary to note one more case in this connection, and that is Willis v. Standard Oil Co., 52 N. W. 652, 50 Minn. 290. The act in that case was sustained, the court saying: “On its face, this law is bona fide police regulation, a proper inspection law, and the fees are in good faith exacted to reimburse the State in the expense of inspection and enforcing observance of the law.” But we may add that the subject-matter of that act (coal oil) also was one which only required regulation, and was not one, as in this case, under the ban of the law, and which could only be sold by virtue of a license in the first instance.
We proceed to notice other objections to the act.
Counsel say that in Missouri “the manufacture and sale of beer are permitted upon precisely the same conditions that the manufacture and sale of other commodities are permitted. Brewers are classified with manufacturers and merchants.” Granting this was so prior to the passage of the Act of May 4, 1899, surely this worked no estoppel upon the Legislature *29which forbade it legislating further on this subject, or changing the laws governing .the manufacture or sale of beer and other malt liquors. While former legislatures were free to enact such regulations as they saw fit on this subject, they not only did not attempt to bind succeeding legislatures, but in the exercise of this police power they were without authority to estop, not only their successors, but themselves. In their endeavor to narrow the power of the Legislature to temperance measures only, in dealing with this subject counsel for defendant take too restricted a view of the police power. It is perfectly competent for the Legislature to decline to prohibit the manufacture and sale of beer and other ardent spirits, but to require á more wholesome article for those who drink it. The State has had throughout its history laws against the adulteration of liquors and foods, and certainly experience has demonstrated the wisdom and necessity of such laws. In the dispatches of the twelfth inst., it is reported that the city analyist of London testified, at a beer-poisoning inquest, that from samples examined and tested by himself the average weekly consumption of beer in Liverpool would contain three hundred pounds of arsenic — enough to kill a million people, if administered in equal doses, and one at a time.
Without intimating the beer manufactured in this State contains poisons, it is perfectly clear that the Legislature may, from time to time, take such precautions _ and prescribe such regulations as will tend to prevent the manufacture of impure and unwholesome beer and malt liquors, and the greater the quantities used the more need there is and will be for a wise and effective inspection. As to what is the public policy of the State on this subject, we must look at the laws enacted by the representatives of the people, and this act is an expression of what they deem is the correct public policy. That policy may change, but it is our duty to discover it from the laws *30already enacted, if possible.
Learned counsel strenuously- urge that this case can not be a tax or burden placed upon the Business, in contradistinction to a tax upon property, as we have hereinbefore decided, because, they say, an occupation tax involves two elements— payment of a fixed amount for a fixed time, and a permit to carry it on for a fixed time. This assumes that in some way the Legislature is restricted to this exact method, but we hold that it is competent for the Legislature to fix the amount in proportion to the business done or the output sold as in this case. That is a matter for the lawmaking power to determine, and, as we have already said, it does not follow that a license must issue for a fixed period. The imposition of the tax is one thing; the license, another. Certainly, a statute providing for licensing the manufacture and sale of beer, and containing the inspection features of the act before us, and requiring the payment of the fees prescribed therein as a condition precedent for carrying on the business under such license, would be a valid exercise of police power, and such is the effect of this law when considered with the other statute in pari materia. Much indignation is expressed in one of the briefs that the Legislature has assumed to itself to prescribe the cereals which shall be used in the manufacture of beer, especially in excluding wheat and corn. Counsel assume that these two cereals make a perfectly innocuous beer. As to this we need only say that the Legislature can absolutely prevent the brewing of beer or other intoxicating liquor if it sees fit, and in the exercise of its police power it may exclude any cereal that in its judgment would be deleterious to the health of the people of this State, and, if there be a doubt as to the noxious character of the cereal, then the legislative determination of the fact is conclusive. This court can not say, as a matter of judicial knowledge, that the.fusel oil, resulting from the oily substance in corn, *31is not deleterious in beer made from corn. In the course of the argument, it appeared that, in a congressional investigation of food products, Mr. Adolphus Busch, a brewer of great experience, testified that he never used .corn in making beer; that corn and barley did not make a high grade beer; that fusel oil was not a particularly healthy article. However, the sale of intoxicating liquors is not a natural right, and the State may prescribe how they shall be made for sale, if at all.
Counsel say that this act is a new departure in industrial legislation. But in this they are mistaken. The law of this State has forbidden the use of corn and wheat in the making of beer since 1887. [R. S. 1899, sec. 2288; R. S. 1889, sec. 3889.]
Again, it is insisted that the fee charged by the State for the inspection can not be an exaction from, or tax upon, the privilege of carrying on the business, because the act does not confer the right to sell beer and malt liquors; that this privilege is conferred by another statute. But it must be evident this contention is not sound. It is said in Cooley, Tax’n (2 Ed.), 696, note: “But there is no necessary connection whatever between them [i. e., license and taxation]. A business may be licensed, and not be taxed; or it may be taxed, and yet not licensed. And so far is the tax from being necessarily a license that provision is frequently made by law for the taxation of a business that is carried on under a license existing independent of the tax.” In the License Tax cases, 5 Wall. 462, the question in those cases was: Can the defendants be .legally convicted upon the several indictments found against them for not having complied with the acts of Congress by taking out and paying for the required licenses to carry on the business in which they were engaged, such business being wholly prohibited by the laws of the several States in which it was carried on ? Chief Justice Chase wrote the opinion, in which all the *32justices concurred, in which, it was held that the licenses granted by the United States under the Act of 1861 and the amendatory acts, conveyed to the licensee no authority to carry on the licensed business in the State; that the requirement of payment for such licenses was only a mode of enforcing the payment of the taxes; and that court rejected the defense depending on the postulate that a license necessarily conferred an authority to carry on the licensed business, and conceded that Congress had no authority to interfere with the business of citizens transacted within a State, except such as was strictly incidental to the exercise of the powers clearly granted to it, and the power to license a lottery or the sale of intoxicating liquors in a State was plainly repugnant to the exclusive power of the State over those subjects. Not only do those cases decide that a tax does not confer authority to carry on a business, but the case is exceedingly instructive in showing that courts, in the construction of laws, do not stick in the letter, but look for the intention and meaning, of the law, and construed license to mean a mere form of imposing a tax.
But for the great respect we have for the learned counsel who urge that the Legislature have excluded the use of water in the manufacture of beer, we would not deem it necessary to notice the point. This law and all laws will be given a reasonable construction, not one that is absurd. Water, of course, must be used in the brewing of beer. The Legislature, in directing that the person or corporation brewing beer in this State shall not use any substance, material or chemical, other than pure hops, or pure extract of hops, or pure barley, malt, or wholesome yeast, or rice, never once thought it necessary to include water. In neglecting to specify it, the Legislature can hardly be charged with inaccuracy of terms, inasmuch as Webster in his lexicon defines beer to be “a fermented liquor made from any marketed grain, but commonly from barley *33malt, with, hops, or some other substance to impart a bitter flavor;” and this definition, we opine, has never been deemed unintelligible because it omits the mention of water. This point is too attenuated for serious consideration in the practical administration of justice.
But still again, it is said the law can not be executed without a destruction of the beer, and is incapable of enforcement on that account, and because the force of inspectors is too small. In State v. Wood, 155 Mo. 425, speaking of this same contention, we held the act must be given a reasonable construction. We held then that the act did not require or contemplate the opening of each barrel or bottle of beer after it was closed. Section Y simply provides: “It shall be the duty of such inspector to cause to be inspected all beer or other, malt liquors brewed or manufactured or sold in this State, and if he shall find that such beer or other malt liquors has been made of pure hops or the pure extract of hops or of pure barley, malt, or wholesome yeast, or rice, to place upon the package containing such beer or malt liquor his label certifying that the same has been inspected and made from wholesome ingredients.” Standing alone, there can be no doubt that this section does not require the inspector, in making his inspection, to defer it until after the beer is sealed in the barrels or bottles. He is commanded to inspect the beer, and ascertain that it is made from pure hops, or extract of hops, or of pure barley, malt, or wholesome yeast, or rice; and, after it is placed in packages such as are defined in section 8, if it comes up to the standard fixed by the statute, to put his certificate thereon. But it is contended that when we consider section 8 the necessary inference is that it must be done after the barrels and bottles are sealed and put in suitable cases, because that section, after defining the word “package” to mean any vessel contain*34ing eight gallons of beer or malt liqnor, and, when in pint bottles, to be forty-eight pint bottles; and when in quart bottles, twenty-four quart bottles, provides, “which [beer], when manufactured and so bottled, must, before sale, be placed in .suitable cases containing said number and size of bottles, for inspection and stamping,” etc. Granting that it must be done after bottled and put in the cases, still it does not require each bottle and keg. or barrel to be opened, but the inspector may take a sample from the various cases at random, and test it, and, as the brewer can not know beforehand what bottle he will open, the danger of deception or fraud will be reduced to the merest possibility. As well might we say that an inspector of wheat or corn is required to handle and see each grain. No such minute inspection is contemplated in inspecting grain, and there is less danger of imposition in inspecting beer, as we have suggested. The efficacy of such an inspection rests to a great extent upon the very uncertainty of the bottle which the inspector may select in making his test. But, reading the whole act together, we are clear that the inspector is not restricted to an examination or analysis of the finished product after it is bottled or barreled, but he is authorized to go directly to the brewery, and take a sample of the mash and of the beei in the vats in the process of fermentation. This method would not seriously interfere with the operations of the brewers, and, on the other hand, would enable the inspectors to test large quantities by one sample. This latter method is the one which the state inspector has approved. In State v. Wood we ruled that we would give this statute a reasonable construction; one that would effectuate the obvious intention of the Legislature, if possible. In Bingham v. Birmingham, 103 Mo. 352, it was said by this court: “In pursuing this course we do but follow well-approved precedents, and allow the reason of the law to prevail over its letter; ‘for the letter killeth, but the *35spirit maketh alive.’ 2 Cor. iii, 6. The presumption is that the Legislature never intended to enact an absurd law, incapable of being intelligibly enforced. [St. Louis & S. F. Ry. Co. v. Evans & Howard Fire-Brick Co., 85 Mo. 329; State v. Bulling, 100 Mo. 93.”] In harmony with this ruling, the word “inspection” in the eighth section can be ignored, and the jaw rendered entirely harmonious. As we have pointed out at least two methods by which this inspection mav be made, neither of which will result in the destruction of the defendant’s beer, and as it is plain the officer whose duty it is to enforce the law does not contemplate a course so destructive and unreasonable, we hold that the statute does not require the destruction of the beer in enforcing the law.
Inspection of milk obtains in a number of States, and the dairymen are required upon demand to furnish the inspector with a sample of the milk for analysis — in some cases, v a half pint — and it is ruled that this is a reasonable regulation of this perfectly lawful business, and that the trifling injury occasioned by the taking of samóles is not such a taking of property for public use as to require compensation to be made therefor. Such loss is a necessary incident to the enforcement of the statute. [State v. Dupaquier, 46 La. Ann. 577; Bancroft v. City of Cambridge, 126 Mass. 438; Com. v. Carter, 132 Mass. 12; Shivers v. Newton, 45 N. J. Law, 478.]
Holding, as we do, that this is not a oroperty tax, but a proper police regulation of an otherwise inhibited article, of course it is not open to the objection that it exceeds the rate of property taxation; but counsel urge another view, and it is this: Treated as a charge or fee, they say the exaction is not uniform, because it is imposed upon the business of those who manufacture and sell beer and malt liquors only, and not upon the business of all who deal in intoxicating liquors — other liquors as well as beer and malt liquors. In other words, the *36objection is that in segregating the manufacture and. sale of beer and malt liquors the Legislature has made an arbitrary classification, and thus unjustly imposes a burden upon this particular Mnd of business, when, if imposed at all, it should be upon the business of all who are engaged in the manufacture and sale of intoxicating liquors of every Mnd; that it is class legislation. To this we do not assent. The State is under no obligation to permit the manufacture of any Mnd of intoxicating liquors. It may impose one Mnd of restrictions upon one Mnd of intoxicants and another Mnd upon another sort. The counsel really answer their own proposition. They say that a distinction is made in many States and countries between beer and other intoxicating liquors, so that it seems not unreasonable in the Legislature to make a distinction so generally made. Congress has made a distinction between fermented liquors, such as beer and other malt liquors, and distilled spirits, and provided different taxation and regulations for each. The manufacture of the two lands of liquors is so different that no doubt can exist as to the power and propriety of the Legislature imposing different regulations as to the two. When this is so, it is a matter within the legislative discretion, and it is not the province of the courts to interfere with it. As said by counsel for the State, the constitutional question is, “Can beer be properly put in a class by itself ?” The defendant answers, “Yes, if the regulation be less rigorous as to it than other intoxicating liquors.” In Timm v. Harrison, 109 111. 601, it was insisted that no distinction could lawfully be made between “liquor dealers,” but the Supreme Court of Hlinois said: “We think it is competent for the General Assembly to classify the different Mnds of liquor dealers, and impose differential taxes upon such classes.....The line of division into classes based upon the sale of malt liquors as distinguished from more intoxicating drinks, if viewed as for taxation, is a *37quite natural and reasonable one. In tbe exercise of the police power the Legislature might prohibit altogether the sale of such liquors, and may attach such conditions to the allowance of their sale as it sees fit to prescribe.” In Senior v. Ratterman, 44 Ohio St. 661, the proposition was advanced that a law of Ohio, so far as it might be held to apply to wholesale dealers, was in violation of section 2, article 12, of the State Constitution, because the act imposing burdens upon them is for revenue only and not uniformly imposed, in that there was unjust discrimination against the wholesale dealer and in favor of the holder of other classes' of property, and against the former, and in favor of the manufacturer. The court answered: “The law does not purport to be for revenue, but to provide against evils; and to construe it as a revenue law it must be shown that there are no evils incident to the wholesale traffic, and in contemplation of law none can arise — a proposition which can not be maintained. The law, as to its taxing features, operates upon a business, and not upon property, within the meaning of the section referred to, and hence is not required to be uniform to all forms of traffic or to all classes.” A difference was made between a manufacturer and a wholesaler, and it was held proper classification.. In Express Co. v. Seibert, 142 U. S. 339, it was held that a statute of this State which defined an express company to be persons and corporations who carry on the business of transportation* on contracts for hire with railroad or steamboat companies, does not invidiously discriminate against the express companies defined by it and in favor of express companies carrying express matter on other conditions and under different circumstances. We hold that it was competent for the Legislature to select beer and other malt liquors as the subject of this excise duty without imposing it upon all dealers in spirituous liquors.
The fifth section of the act in controversy provides that *38“every person, persons, or corporation who shall receive for sale or offer for sale any beer or other malt liquors other than those manufactured in this State shall upon receipt of the same and before offering the same for sale, notify the inspector, who shall be furnished with a sworn statement from the manufacturer thereof or other reputable person having knowledge of the composition of said beer or other malt liquor” that it complies with the statute as to the material therein; and then he shall inspect and stamp it, and receive the same fees, etc. It is now insisted that this violates the right of interstate commerce. What interest defendant, who is charged and convicted of selling beer manufactured in this State, has in this point, it is difficult to see; but we are satisfied that, inasmuch as our statute only essays to act upon this beer imported from other States after it has reached its destination in this State, and subjects it to our police regulations, it seems too plain for discussion that, whatever question might have existed as to the right of the State prior to the act of Congress known as the “Wilson Act,” passed August 8, 1890, since its enactment it can no longer be doubted that “all fermented, distilled, or other intoxicating liquors or liquids transported into any State or Territory are, upon arrival in such State or Territory, subject to the operation and effect of the laws of such State or Territory-enacted in the exercise of police powers, to the same extent and in the same manner as though such liquors or liquids had been produced in such State, and shall not be exempt therefrom by reason of being introduced therein in original packages or otherwise.” [Rhodes v. Iowa, 170 U. S. 412; Act Aug. 8, 1890, c. 728 (26 Stat. 313); Rahrer’s Case, 140 U. S. 545; Vance v. W. A. Vandercook Co., 170 U. S. loc. cit. 445.] Inasmuch as there is no discrimination against the imported beer, but it is subjected to the same burdens and inspection as the home product, it is obvious that in this respect, at least, there *39has been no infraction of the Constitution of the United States. [Hinson v. Lott, 8 Wall. 148.]
As to the charge that it violates section 10 of article 1 of the Constitution of the United States, which declares that “no State shall without the consent of Congress lay any imposts or duties upon imports or exports except what may be absolutely necessary for executing its inspection laws; and the net produce of all duties and imposts laid by any State on imports or exports shall be for the use of the treasury of the United States, and all such laws shall be subject to revision and control of the Congress,” — it is the settled judicial construction of this section that it refers only to imports from foreign countries, and not from one State into another; but, even if our inspection law is held to be excessive as to imports, it is not subject to judicial review, but must] stand till Congress shall see fit to alter it [Neilson v. Garza, 2 Woods, 287; Patapsco Guano Co. v. Board of Agriculture of North Carolina, 171 U. S. 345.] But, as defendant was convicted of selling uninspected beer, which was manufactured in this State, the question as to imported beer can not be raised by him.
As to the charge that this act violates the fourteenth amendment to the Federal Constitution, it need only be said that the fourteenth amendment was never designed to prevent a State from adjusting its system of taxation, or to interfere with the exercise of its exclusive right to make all proper police regulations to promote the health, peace, morals, education or good order of its people, so long as some particular provision of the Constitution of the United States is not infringed. [Barbier v. Connolly, 113 U. S. 27; Bell’s Gap R. Co. v. Pennsylvania, 134 U. S. 238.]
Lastly, it is argued that because the thirteenth section of the act provides that all beer or other malt liquors manufactured in this State and exported outside of this State for sale *40shall be inspected as other liquors designated in this act, but said inspection shall be free of cost to the manufacturer, “it makes an unfair discrimination in favor of those who sell their product out of this State.” It will be observed that this section applies alike to all manufacturers of beer in this State. It gives free inspection to each for that portion of his beer which he exports. It requires an inspection fee to be paid upon every gallon sold in this State. It provides absolute equality as to all who sell in the State, and accords the same exemptions to all who elect to sell out of the State. Counsel say the man who sells four-fifths of his product outside of the State only pays inspection fees on one-fifth of his products, whereas the brewer who brews for home consumption alone pays on every barrel. But counsel seemingly forget that the right to export is free alike to all who avail themselves of it, and the law is not rendered unequal because the convenience of one brewer dictates to him to sell one-half of his product in the State, and export the other half, while another brewer may find it to his interest to sell entirely in the State. The rights of each are uniform, whether they sell in the State or out of it. The law is not responsible for the inequalities which the several brewers may work out in their efforts to dispose of their product. The law exacts that every brewer, foreign as well as domestic, who sells in the State, shall pay the same inspection fees or price for the privilege of selling in this State, and shall submit to the same inspection; on the other hand, the law exempts all brewers who export from paying these fees. As this is not a property tax but is a matter pertaining to the policé oower of the State, there is nothing in our Oonstitution which forbids such exemption. As the brewers who sell in the State do so purely as a matter of grace, it does not lie in their mouths to complain of the terms upon which they are allowed to carry on their business, or the exemptions granted to them. It is entirely *41competent for the Legislature to put exporters in one class and domestic dealers in another. The burdens provided by this act are intended to lessen the evils resulting from the traffic. The evils that result from the use of intoxicating liquors generally occur at the place where they are consumed, and the tendency to crime and pauperism follows in that place, and it can readily be seen why a Legislature would make a discrimination between the burden on a business which naturally breeds disorder, and which casts upon the general taxpayer an additional burden in the cost of prosecutions and increased police force, and a business which exports the intoxicating liquor to other States. It is an obvious classification, one which the Legislature can and must make. Recurring again to the fundamental principle underlying the law, we hold it was clearly within the power of the Legislature to make the exemption as to export beer. It has drawn the line between the distillery and the brewery. It has fixed the place and the price for the privilege of running a saloon. It requires a' license and a bond to keep’ an orderly house, and now .it has taken this step forward in the interest of health and well-being •of society. It is a matter within the exclusive jurisdiction of the Legislature, and we find nothing in it which renders it obnoxious to either the State or Federal Constitution, and accordingly the judgment of the circuit court must be and is affirmed.
Brace, Marshall and Valliant, JJ., concur.